 Case 1:18-cv-02008-CFC Document 19 Filed 11/16/20 Page 1 of 24 PageID #: 3938




                IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF DELAWARE

IN RE SKYE MINERAL PARTNERS, LLC.:             Chapter 7
                                               Banla. No. 18-11430-LSS

PACNET CAPITAL,                                Civ. No. 18-2008-CFC

                 Appellant,

           V.

SKYE MINERAL PARTNERS, LLC,
SKYE MINERAL INVESTORS, LLC,
and CLARITY COPPER, LLC,

                 Appellees.



                       MEMORANDUM OPINION




November 16, 2020
Wilmington, Delaware
    Case 1:18-cv-02008-CFC Document 19 Filed 11/16/20 Page 2 of 24 PageID #: 3939




                                             , UNITEDSTES DISTRICT JUDGE

        This is an appeal from the Banlauptcy Court's dismissal of a petition for the

involuntary bankruptcy of Skye Mineral Partners, LLC ("Skye") filed by Appellant

PacNet Capital (U.S.) Limited. The dismissal occurred as a result of an Order

issued by the Bankruptcy Court on December 3, 2019. (B.D.I. 84) 1 The Order

granted in part Skye's Motion to Dismiss (B.D.I. 12), granted the Motion to

Dismiss Involuntary Chapter 7 Case filed by Skye Mineral Investors, LLC ("SMI")

and Clarity Copper, LLC ("Clarity Copper," and together with SMI and Skye, the

"Appellees") (B.D.I. 34), and denied as moot an emergency motion filed by

PacNet seeking appointment of an interim Chapter 7 trustee and an extension of

time for Skye to respond to the involuntary petition. The Bankruptcy Court set

forth the reasons for the Order in a bench ruling made on December 3, 2018

(B .D .I. 86, 12/3/18 Hr' g Tr. ("Bench Ruling")). For the reasons set forth herein, I

will affirm the Order.




1
  The docket of the Chapter 7 case, captioned In re Skye Mineral Partners, LLC,
18-11430-LSS, is cited herein as "B.D.I. _." The appendix filed in support of
PacNet's opening brief (D.I. 8, 9) is cited herein as "A_," and the appendix filed
in support of the Appellees' answering brief (D.I. 11, 12) is cited herein as
"DA ."
 Case 1:18-cv-02008-CFC Document 19 Filed 11/16/20 Page 3 of 24 PageID #: 3940




I.   BACKGROUND

      A.    Relevant Actors

      Skye is a holding company owned by SMI, Clarity Copper, PacNet, and

DXS Capital (U.S.) Limited. PacNet and DXS are part of an entity called the

Lippo Group. Skye formerly owned over 99 percent of the equity in CS Mining,

LLC, which operated a copper mine located in Utah. Noble Americas Corp. was a

secured lender to CS Mining.

      B.    The CS Mining Bankruptcy Case in Utah

      In June 2016, some of CS Mining's creditors filed a petition for CS

Mining's involuntary Chapter 11 bankruptcy in the Bankruptcy Court for the

District of Utah. CS Mining ultimately consented to the involuntary filing and the

Court confirmed a plan for CS Mining's liquidation in April 2018. (DA675-682;

DA760-897). Pursuant to the plan, Skye's equity interest in CS Mining was

cancelled. (DA61-62).

      Two events occurred during the Utah bankruptcy that are relevant to this

appeal. First, pursuant to a settlement agreement that resolved an adversary

proceeding brought by CS Mining in the bankruptcy, CS Mining agreed to release

all claims that it held against Noble. (DA683-704). Second, in August 2017,

another Lippo Group entity, Tamra Mining Company, purchased substantially all

of CS Mining's assets, including CS Mining's litigation claims against the Lippo



                                         2
 Case 1:18-cv-02008-CFC Document 19 Filed 11/16/20 Page 4 of 24 PageID #: 3941




Group, through a court-ordered auction. In what the parties refer to as the Sale

Order, the Utah Bankruptcy Court overruled SMI's objections that Tamra's

purchase of the assets in question would deprive members of CS Mining and Skye

of their ability to bring a derivative action against members of the Lippo Group for

alleged fiduciary duty breaches and that the sale was unfair because Lippo Group

affiliates had put CS Mining into bankruptcy in order to acquire CS Mining's

assets at a significant discount. (A14).

      C.     The Chancery Court Action and Related Bankruptcy Litigation

      On January 24, 2018, SMI and Clarity Copper filed a Verified Complaint in

the Delaware Court of Chancery, bringing certain claims directly, and others

derivatively on behalf of Skye, against PacNet, DXS, other members of the Lippo

Group, and Noble. (A202-253). The Verified Complaint essentially repeats the

allegations underlying SMI's objections that the Utah Bankruptcy Court had

overruled when it approved Tamra's purchase of CS Mining's assets-i.e., that the

defendants engaged in fraud and breached various fiduciary and contractual duties

by divesting SMI and Clarity Copper of the value of their equity positions in Skye,

acquiring CS Mining's assets at a windfall discount, and divesting Skye of its

equity interest in CS Mining. Id. SMI and Clarity Copper alleged that through

these actions, the Chancery Court defendants breached multiple provisions of

Skye's operating agreement (Counts 1, 2, 6, and 14); breached the Noble loan



                                           3
 Case 1:18-cv-02008-CFC Document 19 Filed 11/16/20 Page 5 of 24 PageID #: 3942




agreement (Count 9); violated fiduciary duties of loyalty, care, and candor (Counts

1 and 2); tortiously interfered with the Noble loan agreement (Count 7); breached

the implied covenant of good faith and fair dealing (Counts 8 and 1O); engaged in a

civil conspiracy (Count 5); and perpetrated multiple frauds (Counts 11 and 13). Id.

      On February 16, 2018, PacNet removed the Chancery Court action to the

Bankruptcy Court for the District of Delaware. PacNet argued in support of

removal that the Chancery Court action was related to the CS Mining bankruptcy

case and it asked the Banlauptcy Court to transfer the removed action to the Utah

Banlauptcy Court. (DA1058-2026; DA2027-2041). Contemporaneously with the

removal, Tamra filed in the Utah banlauptcy case a motion asking that court (1) to

enforce the Sale Order and (2) to enjoin SMI and Clarity Copper from continuing

to prosecute their claims in the Chancery Court action. (A257-835; DA972-1057).

Tamra argued in support of its motion that the Chancery Court action involved

claims that CS Mining had possessed and had either sold to Tamra or had released

pursuant to its settlement agreement with Noble.

      On June 4, 2018, the Utah Bankruptcy Court denied Tamra's motion.

(DA2215-2233). The Court held that it lacked jurisdiction to make a determination

regarding the nature of the claims in the Chancery Court action for four reasons.

Id. First, no "arising under" jurisdiction existed to evaluate the Chancery Court

action claims because enforcing a sale order was not a cause of action arising



                                         4
 Case 1:18-cv-02008-CFC Document 19 Filed 11/16/20 Page 6 of 24 PageID #: 3943




under the Bankruptcy Code. Id. Second, no "arising in" jurisdiction existed

because "the crux of the matter is essentially a dispute over property between two

non-debtor third parties-not an interpretation of what the [sale] order says."

(DA2230). As the Court explained: "These types of disputes could and are

routinely resolved in other, non-bankruptcy courts." Id. Third, no "related to"

jurisdiction existed because CS Mining was not a party to the Chancery Court

action, and the parties "agree[d] that the resolution of the [Chancery Court] Action

will have no effect on the Debtor or its bankruptcy estate." (DA2231). And

fourth, the "retention of jurisdiction" clause in the order that approved Tamra's

purchase of assets could not create jurisdiction where none otherwise existed.

(DA2231-32).

      On June 18, 2018, after receiving a copy of the Utah Opinion, the

Bankruptcy Court below remanded the Chancery Court action back to the

Chancery Court and denied the motion to transfer the action to the Utah

Bankruptcy Court. (DA2119-2122). The Bankruptcy Court granted this relief

because "it has been determined that bankruptcy jurisdiction does not exist over

the dispute in this action." (DA2121).

      D.    The Instant Petition and Second Removal of The Chancery
            Court Action

      The day after the Bankruptcy Court remanded the Chancery Court action,

PacNet filed this involuntary bankruptcy proceeding. (DA2123-2127). Although

                                         5
 Case 1:18-cv-02008-CFC Document 19 Filed 11/16/20 Page 7 of 24 PageID #: 3944




PacNet is an equityholder of Skye, PacNet alleges in its petition that it is acting as

the holder of an "unsecured claim based on [a] loan guaranty agreement" in the

amount of approximately $5 million. Id. Three days later, PacNet and DXS again

removed the Chancery Court action to the Bankruptcy Court below. (DA135-292;

DA293-448; DA449-452). In support of removal, PacNet and DXS argued that the

Chancery Court action "is a core proceeding pursuant to 28 U.S.C. § 157(b)

because the claims in the Delaware Chancery Action are alleged to belong to

[Skye], a debtor in a chapter 7 proceeding pending before this Court, and

adjudication of the claims in the Delaware Chancery Action requires a resolution

of the issue of whether the claims are in fact property of [Skye's] estate, or whether

they are purchased claims belonging to Tamra." (DA140-41; DA298-99).

      E.     The Motions to Dismiss and Bench Ruling

      SMI and Clarity Copper moved under Bankruptcy Code§ 707(a) and

alternatively under Bankruptcy Code§ 305(a) to dismiss the involuntary petition.

(A944-967). Skye joined in that motion and also moved to dismiss the involuntary

petition under Bankruptcy Code§ 303. (B.D.I. 34; A968-994). PacNet filed its

objection (A1088-1120) ("Objection"), and SMI, Clarity Copper, and Skye filed a

consolidated reply brief in support of their motions (Al 121-60). The motions to

dismiss were based on multiple grounds, including that: the involuntary petition

was filed in bad faith; PacNet cannot show that Skye is not paying its debts as they



                                          6
 Case 1:18-cv-02008-CFC Document 19 Filed 11/16/20 Page 8 of 24 PageID #: 3945




come due; PacNet assigned its right to the proceeds of the guarantee claim to the

CS Mining estate and, therefore, is not eligible to file the case; PacNet's claim is

subject to a bonafide dispute; PacNet is not eligible to file the involuntary case

because it is an insider holding a contingency claim; and the involuntary filing was

a litigation tactic and the case should be dismissed.

      The Bankruptcy Court conducted an evidentiary hearing on the motions on

September 17, 2018. The parties jointly submitted a binder of thirty-seven

exhibits. (9/17/18 Hr'g Tr. 4:19-8:12; Al 164-68). At the outset, after argument

from both sides on the unavailability of a PacNet representative for deposition

prior to the hearing, and since the parties were prepared to proceed without

witnesses, the Bankruptcy Court ruled that it would proceed with the hearing

without witnesses. (Id. 4:19-12:8; Al 164-72). The record reflects that there was

no objection to this ruling.

      During the hearing, PacNet made a series of admissions through its counsel

regarding its intent in filing the involuntary petition and other facts regarding the

two-party nature of the dispute at issue. Following the hearing, the Bankruptcy

Court took the matter under advisement.

      On December 3, 2018, the Bankruptcy Court issued its Bench Ruling. The

Banlauptcy Court found that PacNet had failed to show that Skye is not generally

paying its debts as they come due. (Bench Ruling 8:24-9:3; A1318-19). In the



                                           7
 Case 1:18-cv-02008-CFC Document 19 Filed 11/16/20 Page 9 of 24 PageID #: 3946




Court's words: "There is no evidence that PacNet took any steps to collect on [a]

debt prior to filing the involuntary petition." (Id. 17: 14-16; Al 327). The Court

further explained that although the guaranty that PacNet seeks to enforce is

unconditional, "that does not mean that payment is due upon request"; rather, prior

to demand, the guarantee "is simply an obligation that might have to be paid." (Id.

8: 14-18; Al318). With respect to PacNet's purpose for the involuntary filing, the

Bankruptcy Court found that PacNet filed the involuntary petition in bad faith, as a

litigation tactic in connection with the Chancery Court action, to substitute a

Chapter 7 trustee for the Chancery Court plaintiffs as part of a two-party dispute.

(Id. 15:20-16:3; 19:24-20:6; A1325-26; A1329-30). The Court cited PacNet's

failure to make any effort to collect on its guaranty debt prior to forcing Skye into

Chapter 7 as evidence that PacNet filed the involuntary petition with an improper

purpose. (Id. 17:8-16; A1327).

      On December 17, 2018, PacNet filed a timely notice of appeal. D.I. 1. The

appeal is fully briefed. D.I. 7, 10, 13. The Court did not hold oral argument

because the facts and legal arguments are adequately presented in the briefs and

record, and the decisional process would not be significantly aided by oral

argument.

II.   JURISDICTION AND STANDARD OF REVIEW

      I have jurisdiction over this appeal pursuant to 28 U.S.C. § 158(a)(3). This



                                          8
Case 1:18-cv-02008-CFC Document 19 Filed 11/16/20 Page 10 of 24 PageID #: 3947




Court has summarized the standards of review that govern its consideration of an

appeal from bankruptcy court as follows:

               A District Court sits as an appellate tribunal when
               presented with an appeal from a final order of a United
               States Bankruptcy Court. This Court's standard of
               review is to review factual findings for clear error, and
               exercise plenary review over legal determinations. We
               review basic and inferred facts under the clearly
               erroneous standard. We exercise plenary review over
               legal issues. In reviewing ultimate facts, which are a
               mixture of fact and legal precept, we must break down
               the question of law and fact and apply the appropriate
               standard to each component.

Cal. Air Res. Bd. v. La Paloma Generating Co., No. 1:17-CV-1698, 2018 WL

3637963, at *2 (D. Del. July 31, 2018) (quotations and brackets omitted)

(co 11 ecting precedent).

         The "decision to dismiss a petition for lack of good faith rests within the

sound discretion of the bankruptcy court." In re Tamecki, 229 F.3d 205, 207 (3d

Cir. 2000); accord In re Metrogate, LLC, 2016 WL 3150177, at *8 (Bankr. D. Del.

May 26, 2016); In re Shipman, 2012 WL 4498001, at *4 (Bankr. D. Del. Sept. 28,

2012).

         A district court will "not 'disturb an exercise of discretion [by the

Bankruptcy Court] unless there is a definite and firm conviction that the

[Bankruptcy] court ... committed a clear error of judgment in the conclusion it

reached upon a weighing of the relevant factors."' In re Nutraquest, Inc., 434 F.3d



                                             9
Case 1:18-cv-02008-CFC Document 19 Filed 11/16/20 Page 11 of 24 PageID #: 3948




639, 645 (3d Cir. 2006) (quoting In re Orthopedic Bone Screw Prods. Liab. Litig.,

246 F .3d 315, 320 (3d Cir. 2001 )). An abuse of discretion "must rest on a clearly

erroneous finding of fact, an errant conclusion of law or an improper application of

law to fact." In re Diet Drugs, 778 F. App'x 111, 115 (3d Cir. 2019)). A court

abuses its discretion where its decision was "arbitrary, fanciful or clearly

unreasonable." Democratic National Committee v. Republican National

Committee, 673 F.3d 192,201 (3d Cir. 2012) (quoting Moyer v. United Dominion

Industries, Inc., 473 F.3d 532,542 (3d Cir. 2007)); Zacharias v. Foreman, 2015

WL 849048, at* 1 (D. Del. Feb. 23, 2015). The test for an abuse of discretion is

"not what this court would have done under the same circumstances; that is not

enough. The court must feel that only one order could have been entered on the

facts." Diet Drugs, 778 F. App'x at 115.

III.   ANALYSIS

       PacNet makes three arguments on appeal. I address them seriatim.

       A.    Burden of Proof

       PacNet first faults the Bankruptcy Court for "failing to conclude that [Skye],

the alleged debtor in this case, bore the burden of proof in demonstrating that the

involuntary petition was not filed in good faith." D.I. 7 at 13. This contention,

however, rests on a distortion of what the Bankruptcy Court actually said.




                                          10
Case 1:18-cv-02008-CFC Document 19 Filed 11/16/20 Page 12 of 24 PageID #: 3949




      The Bench Ruling and Order are unusual in that they resolve dual motions to

dismiss (i) under § 303 by Skye, and (ii) under§ 707(a) or§ 305(a) by Skye, SMI,

and Clarity Copper. In the proceedings below, the parties disputed how the burden

of proof should be imposed. Skye and the other movants for dismissal took the

position that it was PacNet's burden to show that the involuntary filing was made

in good faith. PacNet took the position that the moving parties bore the burden of

establishing that PacNet had filed the petition in bad faith. The parties maintain

these respective positions on appeal.

      Binding legal authority lends support to both sides' positions. In In re

Forever Green Athletic Fields, Inc., 804 F.3d 328, 335 (3d Cir. 2015), the Third

Circuit held that when a motion to dismiss an involuntary petition is filed pursuant

to § 303 "in terms of allocating burdens of proof, [petitioning] creditors are

presumed to have acted in good faith," and "[t]o dismiss the petition, the [alleged]

debtor must show by a preponderance of the evidence that the [petitioning]

creditors acted in bad faith." Id. at 335 (citing In re Bayshore Wire Prods. Corp.,

209 F.3d 100, 105 (2d Cir. 2000)). On the other hand, in In re Tamecki, 229 F.3d

205, 207 (3d Cir. 2000), the Third Circuit held that that when a motion to dismiss

filed pursuant to§ 707(a) "calls into question a petitioner's good faith, the burden

shifts to the petitioner to prove his good faith." See also id. ("Section 707(a)




                                          11
Case 1:18-cv-02008-CFC Document 19 Filed 11/16/20 Page 13 of 24 PageID #: 3950




allows a bankruptcy court to dismiss a petition for cause if the petitioner fails to

demonstrate his good faith in filing.").

      As the Bankruptcy Court noted, neither In re Forever Green Athletic Fields,

In re Tamecki, nor any other case cited by the parties addresses how to allocate the

burden of proof when a court is confronted simultaneously with motions to dismiss

under§ 303 and§ 707. (Bench Ruling 9:21-10:17). The Bankruptcy Court

determined, however, that it "did not need to reconcile the burden of proof [issue]

here because PacNet's motivation or purpose in filing the involuntary petition is

not disputed. The record is clear on why PacNet filed this case." (Al320). The

Court then discussed in detail the record and what it showed about PacNet's

purpose in filing the petition and the Court explained how that record warranted a

finding of bad faith on PacNet's part. (A1321-A1330). Although the Court did

not use the words "I find by a preponderance of the evidence that PacNet acted in

bad faith," it is clear from its ruling that that is precisely what it did. The Court

chose not to "reconcile" In re Forever Green Athletic Fields with In re Tamecki or

the evidentiary standards of§ 303 with§ 707 because it did not have to do so in

this case. Applying either standard resulted in the same conclusion-PacNet acted

in bad faith. Thus, necessarily implicit in the Bankruptcy Court's ruling is a

finding that Skye and the movants established by a preponderance of the evidence

that PacNet acted in bad faith. Indeed, PacNet admits as much in its opening brief.



                                           12
Case 1:18-cv-02008-CFC Document 19 Filed 11/16/20 Page 14 of 24 PageID #: 3951




Its second argument on appeal is that "the Bankruptcy Court erred as a matter of

law by concluding that [Skye] carried its burden of demonstrating that PacNet

acted in bad faith by filing the involuntary petition." D.I. 7 at 19. I find therefore

that the Bankruptcy Court did not erroneously fail to conclude that Skye bore the

burden of proof in this matter.

      B.     Whether PacNet Filed the Petition in Bad Faith

      As just noted, PacNet's second argument is that the Bankruptcy Court erred

in concluding that Skye established by a preponderance of the evidence that

PacNet acted in bad faith when it filed the involuntary petition. I cannot say,

however, that the Bankruptcy Court's conclusion that PacNet acted in bad faith

constituted a clear error of judgment or was arbitrary, fanciful, or clearly

unreasonable. On the contrary, the Bankruptcy Court offered a detailed and

thoughtful explanation about how PacNet's own admissions and the statements of

its counsel warranted a finding that PacNet had filed the involuntary petition not to

further a legitimate bankruptcy purpose or collect a debt that Skye had refused or

even been demanded to pay, but instead to gain a tactical advantage in a two-party

dispute between majority and minority equity holders that was properly before the

Court of Chancery. (Bench Ruling 19:21-20:6). 2


2
 PacNet raises the issue of whether its counsel's statements, in written legal
pleadings and at oral argument, were admissible evidence of PacNet' s intent. D.I.
7 at 20-27. According to PacNet they were not, and the Bankruptcy Court had

                                          13
Case 1:18-cv-02008-CFC Document 19 Filed 11/16/20 Page 15 of 24 PageID #: 3952




"zero evidence" before it regarding the relevant factors in assessing PacNet's
purpose in filing the involuntary petition. "A trial judge's decision as to whether a
lawyer's statement is a judicial admission is reviewed on appeal for abuse of
discretion." Robert E. Larsen, Navigating the Federal Trial§ 12:23 (2018).
       The totality of the circumstances test includes a review of both subjective
motivations and the objective reasonableness of a petitioner's actions before filing
an involuntary petition. In re Luxeyard Inc., 556 B.R. 627, 641-42 (Bankr. D. Del.
2016). In determining that the "the record is clear on why PacNet filed this case,"
the Bankruptcy Court did not rely solely on statements made in oral arguments in
assessing PacNet's subjective intent. As the Bankruptcy Court notes, "PacNet tells
us in its opposition, which was echoed during argument, this opposition as
incorporated into its response to interrogatory which was Exhibit 19 and, in
particular its response to Interrogatory 1." (Bench Ruling at 10:25-11 :4 (emphasis
added)). "PacNet filed this case in order to have an independent Chapter 7 Trustee
appointed to evaluate and adjudicate any claims the alleged debtor owns against
any party." (Id. at 11 :5-8). PacNet does not explain why the Bankruptcy Court's
consideration of PacNet's statements in briefs and discovery responses constituted
an abuse of discretion.
       More importantly, courts in this district recognize that, because an attorney
is a party's "authorized legal agent," his or her statements are party admissions.
See, e.g., United States v. Cook, 2018 WL 6499872, at *8 (D. Del. Dec. 11, 2008).
The Court has noted "ample authority" for the proposition "that an attorney's
statement may bind the party whom the attorney represents." In re Joy Global,
Inc., 346 B.R. 659, 665 n.13 (D. Del. 2006). This is consistent with the general
rule across jurisdictions that an attorney's statement "is treated as a judicial
admission when the statement (1) is made during a judicial proceeding; (2) deals
with a fact; and (3) is deliberate, clear, and unambiguous. When these three
elements are met, the statement is viewed as conclusive on the factual issue, and
binds the party both at trial and on appeal." Larsen, supra,§ 12:23 (2018)
(collecting the extensive precedent from the Circuit Courts of Appeal). "Such
binding statements can be made almost anytime during the litigation," including
"briefs" and during "oral arguments." Larsen, supra, § 12:23. Accordingly, an
attorney's statements in court in support of his client's legal "positions" may
constitute a party admission.
       The cases cited by PacNet suggesting a different result are inapposite. See
D.I. 7 at 20-21. In each of these three cases, the issue was whether a lawyer's
representation regarding an underlying, unadmitted, out-of-court alleged piece of
evidence - e.g., the statements of an IRS official, the testimony that a client would
give, the content of a written report was itself "evidence." In each case, the court

                                         14
Case 1:18-cv-02008-CFC Document 19 Filed 11/16/20 Page 16 of 24 PageID #: 3953




      In the context of an involuntary petition, the standard for evaluating a

petitioning creditor's bad faith is the "totality of the circumstances," Forever

Green, 804 F.3d at 335, which is "a fact intensive review." In re Diamondhead

Casino Corp., 540 B.R. 499, 507 (Bankr. D. Del. 2015); see also In re

Diamondhead Casino Corp., 2016 WL 3284674, at *16 (Bankr. D. Del. June 7,

2016); In re Metrogate, LLC, Case No. 15-12593 (KJC), 2016 WL 3150177, at

* 12 (Bankr. D. Del. May 26, 2016). The record here justifies the Bankruptcy

Court's finding of bad faith based on the totality of the circumstances. PacNet

filed the involuntary petition to move the litigation out of the Chancery Court in

order to substitute a Chapter 7 trustee for the plaintiffs in the Chancery Court

action. (See Bench Ruling 11:15-20 (A1321); 15:20-16:3 (Al325-26); 16:5-6

(A1326); 16:11-14, 22-23 (Al326); 19:24-20:6 (A1329-30)). PacNet filed the

involuntary petition a day after an adverse judgment forcing it to litigate the

Chancery Court action in state court. Its filing was a direct response to the

Bankruptcy Court's remand of the Chancery Court action. Skye experienced no

other changes - financial, operational, or otherwise - that can explain the




concluded that such a representation was not evidence. Those holdings have
nothing to do with the facts here, where the issue is whether the statements of a
party's counsel are evidence of the party's subjective intent regarding the very
subject matter of counsel's role - namely to manage litigation.

                                          15
Case 1:18-cv-02008-CFC Document 19 Filed 11/16/20 Page 17 of 24 PageID #: 3954




involuntary petition's "suspicious" and "telling" timing. Forever Green, 804 F.3d

at 336; Metrogate, 2016 WL 3150177, at *17.

      PacNet admitted that the Utah Bankruptcy Court's "failure to reach the

ultimate issue of whether CS Mining (or [Skye]) was the owner of the claims being

asserted by the Majority Owners" prompted PacNet to file the Involuntary

Petition." (Objection at 3 (third bullet point); Al 094). PacNet thus admits that it

filed the involuntary petition to redress the fact that the Utah Bankruptcy Court

would not resolve whether the Skye's claims lack merit.

      As a minority interest holder in the Skye, PacNet "could [have] br[ought] a

derivative action on behalf of [Skye] against Clarity Copper, Skye Mineral

Investors and their principals in the Court of Chancery" to pursue any meritorious

claims that do exist. (Bench Ruling 11:25-12:5; A1321-22)). In stating in its

Objection that it "should not have to prejudice its legal position vis-a-vis CS

Mining and [Skye]" by filing a derivative claim," (Objection at 22 n.16; Al 113),

PacNet acknowledged that the hypothetical claims it refers to (and elsewhere

denies) can be pursued derivatively. PacNet thus admitted to the Bankruptcy Court

that it agreed that it would be possible for PacNet to file a derivative action on

behalf of Skye as a matter of corporate law. (9/17/18 Hr'g Tr. 67: 19-68:2; 68:16-

21; A1227-28). PacNet further admitted to the Bankruptcy Court that, prior to

filing the involuntary petition, PacNet had tried to get a receiver appointed, that



                                          16
Case 1:18-cv-02008-CFC Document 19 Filed 11/16/20 Page 18 of 24 PageID #: 3955




PacNet could consider the alternative or option of trying again to have a receiver

appointed in Chancery Court, and that PacNet could have tried to get a receiver

appointed in state court again. (Id. 77:10-20 (Al237); 132:5-13 (A1292)).

      The record further supports the Bankruptcy Court's conclusion that the

reason that PacNet was not pursuing other remedies is that doing so would be

disadvantageous to it (wearing its equity and defendant hats) in the Chancery Court

action. (Bench Ruling 12:5-11 (A1322); 15:23-16:4 (A1325-26); 18:25-19:4

(A1328-29)). "With its equity hat on it also has the right to bring a derivative

action on behalf of the alleged debtor. To date it has not chosen to do so because it

values its defenses in the Chancery Court action greater than any recovery on its

guarantee." (Id. 18:25-19:4; A1328-29). PacNet admitted in its Objection that it

did not want to "prejudice its legal position vis-a-vis CS Mining and [Skye]" by

filing a derivative claim. (Objection ,r 45 n.16; Al 113). At oral argument,

PacNet's counsel confirmed that PacNet could, but did not want to, file a

derivative action as a matter of corporate law because in doing so PacNet would

prejudice its defenses in the Chancery Court action. (9/17/18 Hr'g Tr. 65:6-10

(A1225); 67:19-68:2 (A1227-28); 68:16-21 (A1228)).

      PacNet also contended in its Objection that appointing a Chapter 7 trustee

was "a more efficient remedy" than proceeding derivatively in the Chancery Court

(Objection ,r 45 n.16; Al 113), underscoring that PacNet simply preferred the



                                         17
Case 1:18-cv-02008-CFC Document 19 Filed 11/16/20 Page 19 of 24 PageID #: 3956




Bankruptcy Court over the Chancery Court. PacNet admitted to the Bankruptcy

Court that, prior to filing the involuntary petition, PacNet had tried to get a receiver

appointed, and that PacNet could consider the alternative or option of trying again

to have a receiver appointed in Chancery Court, but that PacNet had declined to

pursue that strategy prior to the involuntary petition because it assumed that SMI

and Clarity Copper would object, the Chancery Court would have to decide the

issue, no receiver would have been appointed, and therefore it would have all been

a waste of time. (9/17/18 Hr'g Tr. 77:10-20 (A1237), 132:5-13 (A1292)). These

admissions support the Bankruptcy Court's bad faith determination. Creditors who

file bankruptcy petitions "to gain an advantage in pending litigation" - such as by

avoiding the destruction of defenses it wants to advance in parallel cases - "act in

bad faith." Forever Green, 804 F.3d at 335.

      PacNet's admissions also supported the Bankruptcy Court's conclusion that

PacNet's primary purpose in filing the involuntary petition was not the collection

of debt, including where PacNet's view is that the Skye's current legal claims are

not viable and thus have no value. (Bench Ruling 11:8-10, 21-25 (A1321); 15:20-

16:3 (A1325-26); 19:24-20:6 (A1329-30)). The record supports this conclusion.

      First, PacNet believes "that all claims in the Chancery Court action are

double derivative claims and were sold to Tamra in the CS Mining bankruptcy."

(Id. 11 :21-25; Al321). As the Bankruptcy Court observed, PacNet "wants me to



                                          18
    Case 1:18-cv-02008-CFC Document 19 Filed 11/16/20 Page 20 of 24 PageID #: 3957




either assume or make an assessment that the claims brought in the Chancery Court

action on behalf of the alleged debtor are non-meritorious. I am not in a position to

do that." (Id. 18:3-6; A1328). In its removal notice, PacNet states that bankruptcy

jurisdiction exists for this Court to make "a determination as to whether those

claims are property of [the Skye's] bankruptcy," which PacNet asserts "once

belonged to CS Mining and now belong to Tamra." (DA-00136-37; DA-00294-

95). In its motion for an interim trustee, PacNet states that Skye supposedly has

"an interest in properly analyzing [the Chancery Action] claims ... and having the

Court determine whether they are property of [Skye's] estate." (A1003). PacNet

thus argues that the Bankruptcy Court has jurisdiction over the Chancery Court

action to determine that the claims are not property of the estate. This is the

opposite of the typical Chapter 7 case, which is filed to prevent asset dissipation

and to maximize estate recoveries. PacNet admitted to the Bankruptcy Court that

PacNet's view is that Skye's real litigation-related assets are its potential claims

against Richards and Walker, 3 which claims Skye had failed to pursue because it

has conflicted management that has repeatedly shown an inability to act in Skye's

best interest. (9/17/18 Hr'g Tr. 91: 16-92: 17; A1251-52).




3
 David J. Richards controls SMI and is SMI' s appointee to the Skye's board.
Clinton Walker controls Clarity Copper and is Clarity Copper's appointee to the
Skye's board. D.I. 7 at 4.

                                          19
Case 1:18-cv-02008-CFC Document 19 Filed 11/16/20 Page 21 of 24 PageID #: 3958



      PacNet further admitted to the Bankruptcy Court its view that Skye does not

have valuable claims in the Chancery Court action because any of the alleged

misconduct harmed CS Mining, such that CS Mining would own the claims, and

that PacNet had purchased those claims in the CS Mining bankruptcy. (Id.

129:20-130:1; A1289-90). As it admitted to the Bankruptcy Court, PacNet's view

is that Skye's claims in the Chancery Court action lack value not just because of

who Skye has named as defendants, but also because of the nature of the legal

theory, explaining PacNet's view that if the sole basis for seeking recovery from

Richards and Walker were the same theory alleged in the Chancery Court action,

then no viable claims exist. (Id. 133:19-23; A1293).

      Skye is a non-operating company with no business to liquidate: PacNet did

not identify any dissipation of assets or other legitimate concern that could justify

an involuntary Chapter 7 liquidation. Although PacNet asserts that it filed the

involuntary petition for the benefit of appointment of a Chapter 7 trustee, the

Bankruptcy Court asserted that the "forum of the Chancery Court action is wholly

irrelevant to collection of PacNet's debt." (Bench Ruling 16:23-17:3; Al326-27).

"PacNet should be neutral as to the source of payment for its debt. If the Chancery

Court action is successful it will serve as a source of recovery for the $5 million

dollars and PacNet may be able to set-off the $5 million dollar claim against any

judgment against it." (Id. 17:23-18:3; Al327-28).



                                         20
Case 1:18-cv-02008-CFC Document 19 Filed 11/16/20 Page 22 of 24 PageID #: 3959




      Indeed, PacNet agreed with the Bankruptcy Court's view that PacNet should

be neutral as to the source of payment for its debt. (9/17/18 Hr'g Tr. 91 :5-7;

A1251). PacNet further admitted to the Bankruptcy Court that one of its bases for

filing the involuntary petition was that, with respect to the prospect of any recovery

for Skye in the Chancery Court, PacNet did not know how those proceeds would

be paid out in that litigation, referring to whether a receiver would then be

appointed, whether notice and an opportunity to file claims would be afford to

creditors, or whether many creditors would make claims. (Id. 83 :8-86: 1; A1243-

A1246).

      As the Bankruptcy Court noted in its ruling, "PacNet also wants me to

assume that if plaintiffs are successful in the Chancery Court action Clarity Copper

and Skye Mineral Investors will abscond with the funds or use the funds to pay

other creditors. I have no evidentiary basis on which to draw such a conclusion."

(Bench Ruling 18:7-11; A1328).

      These findings support a conclusion that the involuntary petition did not

serve the purpose of "preserving an ongoing concern or maximizing the value of

the debtor's estate," or any other "valid bankruptcy purpose." In re Integrated

Telecom Express, Inc., 384 F.3d 108, 119-20 (3d Cir. 2004). Like the holding

company in In re 15375 Mem 'l Corp. v. Bepco, L.P., 589 F.3d 605 (3d Cir. 2009),

PacNet's "sudden decision to file for bankruptcy despite [the purported debtor]



                                         21
Case 1:18-cv-02008-CFC Document 19 Filed 11/16/20 Page 23 of 24 PageID #: 3960




having been dormant and without employees or offices for several years" is an act

that "cannot escape the conclusion that the filings were a litigation tactic." Id. at

626.

       C.    Whether Skye was Not Paying Its Debts as They Came Due

       Finally, PacNet argues that the Bankruptcy Court erred in concluding that

PacNet had failed to demonstrate that Skye was not paying its debts as they came

due. The Bankruptcy Court found that "[t]here is no evidence that PacNet took

any steps to collect on [its] debt prior to filing the involuntary petition," and no

evidence that Skye engaged in any improper conduct. (Id. 17:14-16; A1327). The

record supports this conclusion. Indeed, PacNet admitted that it had not even

requested payment from Skye on that claim. (See DA2143, RFA No. 5).

V.     CONCLUSION

       A petitioning creditor must both satisfy the statutory requirements of§ 303

and act with a valid bankruptcy purpose, or else the bankruptcy court will dismiss

the petition. Forever Green, 804 F.3d at 334. The Bankruptcy Court's findings

and the undisputed evidence established that PacNet did not possess a valid

bankruptcy purpose in filing the involuntary petition. The record also supports that

the Bankruptcy Court's conclusion that "the involuntary petition was filed as a

litigation tactic to impact the Court of Chancery action in a two-party dispute

between majority and minority equity holders and the alleged debtor." (Bench



                                          22
Case 1:18-cv-02008-CFC Document 19 Filed 11/16/20 Page 24 of 24 PageID #: 3961




Ruling 19:24-20:3; A1329-30). For the reasons discussed above, the Bankruptcy

Court did not abuse its discretion in dismissing the involuntary petition.

Accordingly, I will affirm the Bankruptcy Court's Order granting in part the

motions to dismiss the involuntary petition.

      The Court will issue an Order consistent with this Memorandum Opinion.




                                         23
